Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17067019, filed on October 9, 2020, has claims 1-3, 5, 7-14, 16 and 18-21 are presented for further examination.


Drawings
The drawing filed on October 9, 2020 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-3, 5, 7-14, 16 and 18-21 are allowable over prior art of record.

Terminal Disclaimer
The Terminal Disclaimer filed on May 19, 2022is reviewed and approved.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Greenwood et al. (US 20150324434 A1), which describes System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results. In one aspect, a hosted computer application stores the user's browsing history and search results using a cloud-based storage facility, and computing methods, using machine learning techniques, are operative to predict websites the user may want to visit next. Example machine learning techniques may be configured to use non-parsed and unstructured data to identify patterns and map hundreds of thousands of data elements, to predict which website(s) the user might like to visit in a search/browsing session. Example machine learning techniques may be further operative to recognize patterns and analyze data at each interaction with the user. The training of example machine learning techniques is driven by user interaction, allowing the removal of non-relevant or less relevant websites from the suggested websites via a suitable user interface.
The next closest prior art found for this application is Jethwa et al. (US 20190121801 A1) which describes Systems, methods, and a computer readable medium are provided for generating recommendations based on semantic knowledge capture. Event data generated by domain-specific entities can be received, formatted, and aggregated so that ontological mappings can be applied to generate domain-specific event data. The ontological mappings identify relationships associated with the event data generated by two or more communicatively coupled domain-specific entities. A graph can be generated based on the domain-specific event data and provided to a user via a GUI. The graph can include nodes representing domain-specific entities and a edges representing one or more contextual relationships between two or more nodes sharing event data. The user can provide query input via the GUI to generate an updated graph corresponding to the query input. Recommendations can be provided to the user based on the query input and the contents of the updated graph.
The next closest prior art found for this application is Mohajer et al. (US 10418032 B1), which discloses A dialog with a conversational virtual assistant includes a sequence of user queries and systems responses. Queries are received and interpreted by a natural language understanding system. Dialog context information gathered from user queries and system responses is stored in a layered context data structure. Incomplete queries, which do not have sufficient information to result in an actionable interpretation, become actionable with use of context data. The system recognizes the need to access context data, and retrieves from context layers information required to transform the query into an executable one. The system may then act on the query and provide an appropriate response to the user. Context data buffers forget information, perhaps selectively, with the passage of time, and after a sufficient number and type of intervening queries.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “training, using the received data, a model that predicts referring expressions from item names, the model including a predictive model, the training including using the first item name selected by the user as an input to the model and the first search query as a supervisory signal to the model; and
 providing the model for use by a conversational system, the conversational system capable of exchanging information with a second user in a series of steps forming a dialog between the conversational system and the second user, the dialog including the conversational system receiving an input referring expression from a second user and as part of a second search query to the conversational system and the conversational system providing a query result including the first item name for the second user; and
 determining, using the model, a set of semantically equivalent expressions for the first item name.”, as disclosed in independent claims 1, 12 and 20.
The dependent claims 2-3, 5, 7-11, 13-14, 16, 18-19 and 21 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.


May 20, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167